        Case 1:20-cv-00169-SHR-MCC Document 24 Filed 07/08/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AEGIS SECURITY INSURANCE :                    Civil No. 1:20-CV-0169
COMPANY,                 :
                         :
        Plaintiff,       :
                         :
         v.              :
                         :
VERTICON, INC. et al.,   :
                         :
        Defendants.      :                    Judge Sylvia H. Rambo


                             MEMORANDUM

        Before the court is Plaintiff Aegis Security Insurance Company’s (“Aegis”)

motion to remand for lack of subject matter jurisdiction. (Doc. 13.) For the reasons

set forth below, the motion will be denied.

   I.      BACKGROUND

        On January 6, 2020, Aegis filed a complaint for confession of judgment

against Defendants Verticon, Inc., America’s Best Service, Inc., John T. Denny, and

Michele A. Denny (collectively, the “Defendants”) in the Court of Common Pleas

of Dauphin County, Pennsylvania, alleging that they breached the terms of a written

agreement. (Doc. 13, ¶ 1.) The same day, a confession of judgment was entered

against the Defendants in favor of Aegis in the amount of $662,550.77. (Id.) The

Defendants then timely removed to this court based on diversity of citizenship. (Doc.



                                         1
     Case 1:20-cv-00169-SHR-MCC Document 24 Filed 07/08/20 Page 2 of 7




1.) Thereafter, the Defendants filed a motion to strike or open the confessed

judgment. (Doc. 9.) That motion has not yet been decided.

         On March 5, 2020, Aegis filed a motion to remand to state court for lack of

subject matter jurisdiction. (Doc. 13.) The motion has been fully briefed (Docs. 14,

17, 20) and is ripe for review.

   II.      STANDARD OF REVIEW

         A motion to remand is governed by 28 U.S.C. § 1447(c), which provides that

a removed action shall be remanded to state court “[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction.” Id.

Removing defendants bear the burden of proving the existence of federal

jurisdiction. Dukes v. U.S. Healthcare, Inc., 57 F.3d 350, 359 (3d Cir. 1995). Courts

must “construe removal statutes strictly with all doubts resolved in favor of remand.”

USX Corp. v. Adriatic Ins. Co., 345 F.3d 190, 205 n. 12 (3d Cir. 2003); see also

Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir.1992). “As the party

asserting jurisdiction, [the defendant] bears the burden of showing that the case is

properly before the court at all stages of the litigation.” Pierson v. Source Perrier,

S.A., 848 F.Supp. 1186, 1188 (E.D.Pa.1994) (citing Packard v. Provident Nat'l

Bank, 994 F.2d 1039, 1044-45 (3d Cir.1993)).




                                          2
     Case 1:20-cv-00169-SHR-MCC Document 24 Filed 07/08/20 Page 3 of 7




   III.   DISCUSSION

      Aegis’s motion to remand argues that this court lacks subject matter

jurisdiction under the Rooker-Feldman doctrine, which prohibits lower federal

courts from sitting in direct review of state court decisions. According to Aegis,

deciding the Defendant’s pending motion to strike or open the confessed judgment

would require this court to improperly review the merits of that decision. The court

has been unable to locate any published opinion on point.

      A confession of judgment clause in a contract “permits the creditor or its

attorney simply to apply to the court for judgment against the debtor in default

without requiring or permitting the debtor or guarantors to respond at that

juncture.” Sw. Pa. Reg’l Council, Inc. v. Gentile, 776 A.2d 276, 279 n. 3 (Pa. Super.

Ct. 2001) (quoting Silverman v. Eastrich Multiple Investor Fund, L.P., 51 F.3d 28,

31 (3d Cir. 1995)). Nonetheless, after a confession of judgment, the defendant may

petition to open or strike the judgment. See Pa. R. Civ. P. No. 2959. “When there is

a proceeding to open the judgment . . . the litigation becomes an adversary

proceeding in which there is an adjudication upon the merits of the defenses

raised.” Riverside Mem’l Mausoleum, Inc. v. Umet Trust, 581 F.2d 62, 67 (3d Cir.

1978). In the absence of a petition to open or strike the confessed judgment, the

procedure by which judgment is confessed in Pennsylvania state courts lacks the




                                         3
     Case 1:20-cv-00169-SHR-MCC Document 24 Filed 07/08/20 Page 4 of 7




hallmarks of an adversary proceeding. See Riverside Mem’l Mausoleum, 581 F.2d at

67; Newton v. First Union Nat’l Bank, 316 F.Supp.2d 225, 235 (E.D. Pa. 2004).

      For the Rooker-Feldman doctrine to apply, four requirements must be met:

“(1) the [removing defendant] lost in state court; (2) the [defendant] complains of

injuries caused by the state-court judgments; (3) those judgments were rendered

before the federal suit was filed; and (4) the [defendant] is inviting the district court

to review and reject the state judgments.” Great W. Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (internal quotation marks and

citations omitted).

      Here, the Rooker-Feldman does not bar federal subject matter jurisdiction

because as the Third Circuit recently held, the doctrine is limited to judgments that

are effectively final. Malhan v. Sec’y United States Dep't of State, 938 F.3d 453, 460

(3d Cir. 2019); see also Warren v. Gantman, 800 F. App’x 86, 87–88 (3d Cir. 2020).

The confessed judgment at issue “is not final until the time to challenge it has

passed—in this case by the filing of a motion to strike or open within 30 days.” Rait

P’ship, L.P. v. Nathan, No. 10-CV-7146, 2012 WL 488253, at *1 (E.D. Pa. Feb. 14,

2012); see In re Interest of C.K., 535 A.2d 634, 641 (Pa. Super Ct. 1987) (“[A] final

judgment entered by default or confession is not entered after both parties have had

a full opportunity to present their positions on the issues[.]”). Prior to the entry of a

final judgment, which never occurred in this case, a confession of judgment merely


                                           4
     Case 1:20-cv-00169-SHR-MCC Document 24 Filed 07/08/20 Page 5 of 7




acts as a procedural mechanism that flips the parties’ respective burdens. It is

therefore not final for purposes of the Rooker-Feldman doctrine.

      Further, the Defendants’ motion to strike or open the confessed judgment does

not call on this court to conduct any prohibited review of the state court. The fourth

requirement of the Rooker-Feldman doctrine centers on whether a party’s claims

will “require appellate review of state-court decisions by the district court.

Prohibited appellate review consists of a review of the proceedings already

conducted by the ‘lower’ tribunal to determine whether it reached its result in

accordance with law.” Great W. Mining & Mineral Co., 615 F.3d at 169 (internal

citations and quotation marks omitted). No adversarial proceedings were ever

conducted by the state court in this case, since the confessed judgment was entered

immediately upon the filing of the complaint. See Rait P’ship, L.P., 2012 WL

488253, at *1 (“Only when such a motion [to strike or open] has been filed, is the

court called on to adjudicate the merits of the complaint in confession of

judgment.”). Thus, there is no reason to conclude that deciding the Defendants’

motion to strike would constitute improper appellate review.

      The court’s conclusion that Rooker-Feldman is inapplicable is reinforced by

three points. First, precedent is clear that the doctrine is narrow in scope and

“confined to cases of the kind from which the doctrine acquired its name[.]” Great

W. Mining & Mineral Co., 615 F.3d at 164 (quoting Exxon Mobil, 544 U.S. at 284);


                                          5
     Case 1:20-cv-00169-SHR-MCC Document 24 Filed 07/08/20 Page 6 of 7




see also Malhan, 938 F.3d 455 (remarking that the Supreme Court “has ‘warned’

lower courts to stop extending the doctrine ‘far beyond the contours of the Rooker

and Feldman cases’”) (quoting Lance v. Dennis, 546 U.S. 459, 464 (2006)). For the

reasons discussed above, this case is a far cry from those in which a party that lost

in state court files an action in federal court seeking a second bite of the apple.

      Second, remanding this case would not further the policies of the doctrine,

which is concerned with finality and respect for state courts. See Guarino v. Larsen,

11 F.3d 1151, 1157 (3d Cir. 1993). Exercising jurisdiction under the circumstances

has absolutely no effect on the finality of the confessed judgment since the merits of

the Defendants’ motion to strike or open the judgment will have to be adjudicated at

the trial level one way or another. Nor does exercising jurisdiction exhibit any

disrespect for the state court since the state court was never called on to decide the

merits of the complaint in the first instance.

      Finally, the Third Circuit has recognized a district court’s jurisdiction over a

confession of judgment action removed from state court. See Resolution Tr. Corp.

v. W.W. Dev. & Mgmt., Inc., 73 F.3d 1298, 1308 (3d Cir. 1996).

      Accordingly, the Rooker-Feldman doctrine does not bar federal subject matter

jurisdiction and remand is not necessary.




                                            6
     Case 1:20-cv-00169-SHR-MCC Document 24 Filed 07/08/20 Page 7 of 7




   IV.   CONCLUSION

      For the reasons outlined above, Aegis’s motion to remand will be denied. An

appropriate order shall follow.

                                           /s/ Sylvia H. Rambo
                                           SYLVIA H. RAMBO
                                           United States District Judge


Dated: July 8, 2020




                                       7
